Citation Nr: 1427936	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a vestibular disorder, to include Meniere's disease, a "Meniere's-like" syndrome, vertigo, vestibulopathy, labyrinthine vestibular dysfunction, and unilateral uncompensated vestibular weakness.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL


The Veteran and his wife




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Cleveland, Ohio, and St. Petersburg, Florida, Regional Offices (RO). 

A hearing was held at the RO before the undersigned in September 2009.  A transcript of this proceeding has been included in the claims folder.

In November 2009, the Board denied entitlement to service connection for a vestibular disorder.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A memorandum decision was received in October 2011, and the Court entered Judgment the same month, vacating the Board's November 2009 decision and remanding the claim to the Board for readjudication consistent with the memorandum decision.

In July 2012, the Board once again denied entitlement to service connection for the claimed disability which had been recharacterized on appeal to reflect the various diagnoses of record.  The Veteran appealed the decision to the Court.  A memorandum decision was received in November 2013, and the Court entered Judgment in December 2013, vacating the Board's July 2012 decision and remanding the claim to the Board for readjudication consistent with the memorandum decision.
    
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to pressure changes in service as a result of his duties on a submarine and as a diver, and that is caused damage to the vestibular tissue in his ears resulting in his current problems with dizziness.

In its July 2012 decision, the Board determined that a vestibular disorder was not present until many years after service, and was not related to any event during service.  In making the determination, the Board relied on the opinion provided by a VA examiner in August 2008 in which the examiner provided a diagnosis of Meniere's disease and provided a negative nexus opinion with respect to this diagnosis.  As reflected in the introduction, the medical evidence of record reflects various diagnoses in addition to the Meniere's disease. 

In the November 2013 memorandum decision, the Court found that the August 2008 VA opinion was inadequate because the examination report did not provide clarification as to which diagnosis or diagnoses accurately reflected the Veteran's vestibular disorder and did not contain a nexus opinion with respect to each diagnosis.  Accordingly, it was determined that it was an error for the Board to rely on the August 2008 medical opinion in reaching its decision.  The Court vacated the Board decision and remanded the matter for readjudication consistent with the memorandum decision. 

In light of the Court's finding that the August 2008 VA opinion was inadequate, the Board finds that a remand is warranted in order to obtain a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule an examination by a VA physician to determine the etiology of a vestibular disorder, to include Meniere's disease, a "Meniere's-like" syndrome, vertigo, vestibulopathy, labyrinthine vestibular dysfunction, and unilateral uncompensated vestibular weakness.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner before and pursuant to the examination.  All necessary tests and studies should be performed

The examiner should clearly identify any current vestibular disorder, to include Meniere's disease, a "Meniere's-like" syndrome, vertigo, vestibulopathy, labyrinthine vestibular dysfunction, and unilateral uncompensated vestibular weakness.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability) that any current disability had its onset in service or is otherwise related to service.  The examiner should provide the medical basis for all conclusions reached.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report. 

(The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.) 

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



